'W’iNBOBNE, J.
If it be conceded that there is evidence tending to show that defendant was negligent as alleged in the complaint, it is clear from the testimony of plaintiff herself that she failed to exercise due care at the time and under the circumstances of her injury, and that such failure to exercise due care contributed to and was a proximate cause of her injury. The case comes within and is controlled by the principles enunciated in Godwin v. R. R., 220 N.C. 281, 17 S.E. 2d 137; Bailey v. R. R., 223 N.C. 244, 25 S.E. 2d 833; Penland v. R. R., 228 N.C. 528, 46 S.E. 2d 303; and Carruthers v. R. R., post, 183.
Hence, further elaboration on tbe subject would be only repetitious.
Tbe judgment below is
Affirmed.